DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 5-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakings et al. (US Pat. Pub. 2018/0106147, hereinafter “Lakings”).
	In regards to claim 1, Lakings teaches a method (Lakings abstract) comprising:
	receiving sensor data obtained from one or more sensors, the sensor data generated from drilling operations performed in a wellbore (Lakings paragraphs [0006], [0008], [0073], and [0093] teach receiving sensor signals obtained from one or more sensors (e.g., accelerometers or strain gauges) where the sensor data is generated while drilling a wellbore); 
	generating stress metrics and strain metrics for the sensor data based on a calibrated stress and strain map (Lakings paragraphs [0008]-[0009], [0019], [0132], and [0209] teach scaling sensor-derived forces and displacements to obtain (i.e., generate) information (i.e., metrics) representative of stresses and strains of the drill bit interacting with the rock, based on applying a calibrated stress and strain map of scalars that conform to a stress strain relationship of the material with a known mechanical rock property); and
	identifying one or more properties of a rock formation based on the stress metrics and the strain metrics (Lakings paragraphs [0006], [0008], [0056]-[0057], [0076], [0079], [0096], and [0142]-[0143] teach identifying mechanical rock properties of a rock formation based on the determined stress-strain relationship (stress metrics and strain metrics)), wherein the one or more properties comprises one or more elastics constants of the rock formation (Lakings paragraphs [0056]-[0057], [0079], [0096], and [0142]-[0143] teach where the one or more properties comprise elastic coefficients (constants) of the rock formation), and wherein the one or more elastic constants are calculated using multiple linear regression on the stress metrics and strain metrics derived from applying the calibrated stress and strain map to sensor data (Lakings Fig. 12, paragraphs [0075]-[0076], [0079],  and [0132]-[0133] teach comprising calculating unknown elastic constants using multiple stress-strain relationships (multiple linear regression) derived from applying the constitutive linear elastic equation mapping from the calibrated stress and strain map to the sensor data).

	In regards to claim 2, Lakings teaches further comprising calculating the calibrated stress and strain map using multiple linear regression on drilling and sensor data logs with known elastic constants (Lakings Fig. 12 and paragraphs [0154]-[0160] teach calculating the calibrated stress and strain map corresponding to different locations along the borehole using multiple linear regression on measuring while drilling (MWD) sensor logs with known elastic constants YME and PR).

	In regards to claim 3, Lakings teaches further comprising calculating unknown elastic constants using the multiple linear regression on the stress metrics and strain metrics (Lakings Fig. 12, paragraphs [0075]-[0076], [0079],  and [0132]-[0133] teach comprising calculating unknown elastic constants using multiple stress-strain relationships (multiple linear regression) derived from applying the constitutive linear elastic equation mapping from the calibrated stress and strain map to the sensor data).

	In regards to claim 5, Lakings teaches further comprising parsing the sensor data into a plurality of bins, wherein each bin is associated with an output set of elastic constants for a given output depth (Lakings paragraph [0161] teaches parsing the sensor data into a plurality of data pairs (bins) associated with the elastic constants in the stress strain relationships along the length (i.e., depth) of the wellbore).

	In regards to claim 6, Lakings teaches further comprising generating the calibrated stress and strain map (Lakings paragraphs [0019] and [0197] teach generating the calibrated stress and strain map of a set of scalars relating to a rock formation or material with known mechanical properties).

	In regards to claim 7, Lakings teaches further comprising calibrating the calibrated stress and strain map using multiple linear regression with known elastic constants (Lakings Fig. 12 and paragraphs [0154]-[0160] teach calculating the calibrated stress and strain map corresponding to different locations along the borehole using multiple linear regression on measuring while drilling (MWD) sensor logs with known elastic constants YME and PR).

	In regards to claim 9, Lakings further teaches wherein the one or more sensors include at least one sensor positioned on a component of a bottom-hole assembly and/or at least one sensor positioned at a surface site (Lakings paragraph [0058] teaches at least one sensor deployed at a bottom hole assembly (BHA), and Lakings paragraphs [0073] and [0107] teach sensors at the surface for obtaining measurements).

	In regards to claim 10, Lakings teaches wherein the sensor data comprises at least one of depth, time, axial acceleration, angular acceleration, rate of penetration (ROP), weight on bit (WOB), or torque on bit (TOB) (Lakings paragraphs [0076] and [0145] teach at least weight on bit (WOB) and torque on bit (TOB) sensor data measurements).

	In regards to claim 11, Lakings teaches a system (Lakings abstract) comprising:
	 one or more processors ((Lakings paragraph [0084] teaches a processor of a computing device); and
	at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors (Lakings paragraph [0084] teaches a memory storing computer executable instructions for execution by the processor), cause the system to: 
	receive sensor data obtained from one or more sensors, the sensor data generated from drilling operations performed in a wellbore (Lakings paragraphs [0006], [0008], [0073], and [0093] teach receiving sensor signals obtained from one or more sensors (e.g., accelerometers or strain gauges) where the sensor data is generated while drilling a wellbore);
	 generate stress metrics and strain metrics for the sensor data based on a calibrated stress and strain map (Lakings paragraphs [0008]-[0009], [0019], [0132], and [0209] teach scaling sensor-derived forces and displacements to obtain (i.e., generate) information (i.e., metrics) representative of stresses and strains of the drill bit interacting with the rock, based on applying a calibrated stress and strain map of scalars that conform to a stress strain relationship of the material with a known mechanical rock property); and
	 identify one or more properties of a rock formation based on the stress metrics and the strain metrics (Lakings paragraphs [0006], [0008], [0056]-[0057], [0076], [0079], [0096], and [0142]-[0143] teach identifying mechanical rock properties of a rock formation based on the determined stress-strain relationship (stress metrics and strain metrics)), wherein the one or more properties comprises one or more elastics constants of the rock formation (Lakings paragraphs [0056]-[0057], [0079], [0096], and [0142]-[0143] teach where the one or more properties comprise elastic coefficients (constants) of the rock formation), and wherein the one or more elastic constants are calculated using multiple linear regression on the stress metrics and strain metrics derived from applying the calibrated stress and strain map to sensor data (Lakings Fig. 12, paragraphs [0075]-[0076], [0079],  and [0132]-[0133] teach comprising calculating unknown elastic constants using multiple stress-strain relationships (multiple linear regression) derived from applying the constitutive linear elastic equation mapping from the calibrated stress and strain map to the sensor data). 

	In regards to claim 12, Lakings further teaches wherein the instructions further cause the system to calculate the one or more elastic constants of the rock formation based on a linear regression of stress metrics and strain metrics derived from applying a calibrated stress and strain map to the sensor data (Lakings Fig. 12, paragraphs [0075]-[0076], [0079], and [0132]-[0133] teach comprising calculating elastic constants using multiple stress-strain relationships (multiple linear regression) derived from applying the constitutive linear elastic equation mapping from the calibrated stress and strain map to the sensor data).

	In regards to claim 14, Lakings further teaches wherein the instructions further cause the system to comprising generate the stress and strain map based on drilling data obtained in prior drilling operations (Lakings paragraphs [0196] and [0219] teach generating the stress and strain map of scalar values based on previous a priori drilling data through known media with known mechanical properties, such as cement in the well or a transverse isotropic media).

	In regards to claim 15, Lakings further teaches wherein the prior drilling operations are from at least one of an offset well, a remote well, or laboratory measurements (Lakings paragraph [0217] teaches where the obtained cement (known media) properties are obtained along the length of a lateral (offset) well, and paragraph [0093] teaches comparison of measured properties to a known baseline obtained from previously obtained drilling operations over some wellbore distance (as distanced remote well data)).

	In regards to claim 16, Lakings further teaches wherein the prior drilling operations are from the wellbore (Lakings paragraph [0196] and Fig. 2B teach where the prior drilling operations are from drilling the cement 38 in the wellbore).

	In regards to claim 17, Lakings teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause a computing device to (Lakings paragraph [0084] teaches a memory storing computer executable instructions for execution by a processor of a computing device): 
	receive sensor data obtained from one or more sensors, the sensor data generated from drilling operations performed in a wellbore (Lakings paragraphs [0006], [0008], [0073], and [0093] teach receiving sensor signals obtained from one or more sensors (e.g., accelerometers or strain gauges) where the sensor data is generated while drilling a wellbore);
	generate stress metrics and strain metrics for the sensor data based on a calibrated stress and strain map (Lakings paragraphs [0008]-[0009], [0019], [0132], and [0209] teach scaling sensor-derived forces and displacements to obtain (i.e., generate) information (i.e., metrics) representative of stresses and strains of the drill bit interacting with the rock, based on applying a calibrated stress and strain map of scalars that conform to a stress strain relationship of the material with a known mechanical rock property); and
	 identify one or more properties of a rock formation based on the stress metrics and the strain metrics (Lakings paragraphs [0006], [0008], [0056]-[0057], [0076], [0079], [0096], and [0142]-[0143] teach identifying mechanical rock properties of a rock formation based on the determined stress-strain relationship (stress metrics and strain metrics)), wherein the one or more properties comprises one or more elastics constants of the rock formation (Lakings paragraphs [0056]-[0057], [0079], [0096], and [0142]-[0143] teach where the one or more properties comprise elastic coefficients (constants) of the rock formation), and wherein the one or more elastic constants are calculated using multiple linear regression on the stress metrics and strain metrics derived from applying the calibrated stress and strain map to sensor data (Lakings Fig. 12, paragraphs [0075]-[0076], [0079],  and [0132]-[0133] teach comprising calculating unknown elastic constants using multiple stress-strain relationships (multiple linear regression) derived from applying the constitutive linear elastic equation mapping from the calibrated stress and strain map to the sensor data). 

	In regards to claim 18, Lakings further teaches wherein the instructions further cause the computing device to calculate unknown elastic constants using the multiple linear regression on the stress metrics and strain metrics (Lakings Fig. 12, paragraphs [0075]-[0076], [0079],  and [0132]-[0133] teach comprising calculating unknown elastic constants using multiple stress-strain relationships (multiple linear regression) derived from applying the constitutive linear elastic equation mapping from the calibrated stress and strain map to the sensor data).

	In regards to claim 20, Lakings further teaches wherein the instructions further cause the computing device to parse the sensor data into a plurality of bins, wherein each bin is associated with an output set of elastic constants for a given output depth (Lakings paragraph [0161] teaches parsing the sensor data into a plurality of data pairs (bins) associated with the elastic constants in the stress strain relationships along the length (i.e., depth) of the wellbore). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lakings (US Pat. Pub. 2018/0106147) as applied to claims 1, 11, or 17 above, and further in view of Lakings (US Pat. Pub. 20200256187, hereinafter “Lakings ‘187”).
	In regards to claim 4, Lakings teaches the method as explained in the rejection of claim 1 above.	Lakings fails to expressly teach further comprising preprocessing the sensor data, wherein the preprocessing of the sensor data comprises synchronizing sensor data from the one or more sensors.
	Lakings ‘187 paragraph [0231] teaches where measurement-while-drilling (MWD) may be synchronized or otherwise correlated to the mechanical quality information such that the location within the rock formation from which the mechanical quality information was obtained may be readily ascertained.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Lakings ‘187 to specify synchronizing the sensor data in order for the location within the rock formation to be readily ascertained.  Therefore additional accuracy can be achieved by synchronizing the sensor data such that the measurement-while-drilling sensor values can be correctly timed to their measurement location.

	In regards to claim 13, Lakings teaches the system as explained in the rejection of claim 11 above.	Lakings fails to expressly teach wherein the instructions further cause the system to synchronize sensor data from the one or more sensors.
	Lakings ‘187 paragraph [0231] teaches where measurement-while-drilling (MWD) may be synchronized or otherwise correlated to the mechanical quality information such that the location within the rock formation from which the mechanical quality information was obtained may be readily ascertained.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Lakings ‘187 to specify synchronizing the sensor data in order for the location within the rock formation to be readily ascertained.  Therefore additional accuracy can be achieved by synchronizing the sensor data such that the measurement-while-drilling sensor values can be correctly timed to their measurement location.

	In regards to claim 19, Lakings teaches the non-transitory computer-readable medium as explained in the rejection of claim 17 above.	Lakings fails to expressly teach wherein the instructions further cause the computing device to preprocess the sensor data, wherein the preprocessing of the sensor data comprises synchronizing sensor data from the one or more sensors.
	Lakings ‘187 paragraph [0231] teaches where measurement-while-drilling (MWD) may be synchronized or otherwise correlated to the mechanical quality information such that the location within the rock formation from which the mechanical quality information was obtained may be readily ascertained.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Lakings ‘187 to specify synchronizing the sensor data in order for the location within the rock formation to be readily ascertained.  Therefore additional accuracy can be achieved by synchronizing the sensor data such that the measurement-while-drilling sensor values can be correctly timed to their measurement location.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lakings (US Pat. Pub. 2018/0106147) as applied to claim 7 above, and further as modified by Ghaboussi (US Pat. Pub. 2003/0216894).
	In regards to claim 8, Lakings teaches the method as explained in the rejection of claim 7 above.	Lakings fails to expressly teach further comprising calibrating the stress and strain map using hidden layers, polynomial inputs, or other neural network optimization techniques in neural networks representing stress and strain.
	Ghaboussi abstract teaches using non-uniform stress and strain data to train a self-organizing computational model such as a neural network.  Ghaboussi paragraphs [0063] and [0073] teach where autoprogressive (i.e., optimization technique) training is a process in which the neural network is itself an integral part of the iterative algorithm that is used to create the stress strain training cases from empirical data, where the quality of the stress strain training cases (stress and strain map) improves (i.e., is calibrated) as the iterative process continues through iterations to accurately represent the true material behavior.  Ghaboussi paragraph [0092] teaches where the solution converges when the analysis provides the correct strain and correct stress and the modeled results converge at the measured values, where several autoprogressive training cycles are generally performed.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Ghaboussi to specify the use of neural network optimization techniques in a neural network model representing stress and strain because the use of neural networks allow for self-organizing computations that can be iteratively trained to converge at a correct stress and strain relationship.  Therefore improved accuracy can be realized through the use of optimized and trained neural network calibrations of stress and strain data to ensure that the “stress strain relationship of the sample with known mechanical properties” in Lakings conforms to the true material sample data.  

Pertinent Art
7.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C.	Kisra et al. (US Pat. Pub. 2016/0290113) discloses a Workflow for Determining Stresses and/or Mechanical Properties In Anisotropic Formations.	D.	Cazeneuve et al. (US Pat. Pub. 2017/0115420) discloses Estimating Depth-Dependent Lateral Tectonic Strain Profiles.
E.	Kitazawa et al. (US Pat. Pub. 2017/0115422) discloses Method and System for Estimating Formation Slowness
F.	Prioul et al. (US Pat. Pub. 2017/0235016) discloses In Situ Stress Properties.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/27/2022